Case: 17-11237   Date Filed: 01/03/2018   Page: 1 of 30


                                                     [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-11237
                      ________________________

                   D.C. Docket No. 0:15-cv-61706-UU


VIRIDIS CORPORATION,
a Nevada corporation,
BECK-FORD CONSTRUCTION, LLC,
a Texas corporation, et al.,

                                             Plaintiffs-Appellants,

versus

TCA GLOBAL CREDIT MASTER FUND, LP,
a Grand Cayman corporation,
ROBERT D. PRESS, individually, et al.

                                             Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (January 3, 2018)
               Case: 17-11237      Date Filed: 01/03/2018      Page: 2 of 30


Before WILSON and ROSENBAUM, Circuit Judges, and ROBRENO, * District
Judge.

ROBRENO, District Judge:

       Viridis     Corporation       (“Viridis”),    Beck-Ford       Construction,      LLC

(“Beckford”), LCTI Low Carbon Technologies International, Inc. (“LCTI”), Ideal

National    Mechanical      Corporation      (“Ideal”),   Commercial       &    Institutional

Mechanical, Ltd. (“C&I”), Sustainable Energy Properties, Inc. (“SEP”), WK

Management Services, Inc. (“WKMS”), and Bryan Scott Jarnagin (collectively

“Appellants” or “Borrowers”), appeal the order of the United States District Court

for the Southern District of Florida dismissing in its entirety their Third Amended

Complaint (“TAC”) for failure to state claims upon which relief may be granted.

TCA Global Credit Master Fund, LP (“Global”), TCA Fund Management Group

(“Fund Management Group”), TCA Global Credit Fund Group, Ltd, Inc. (“Credit

Fund Group”), Robert Press, and Donna Silverman (collectively “Appellees”) were

named as defendants in the TAC, which alleged statutory claims under RICO and

the Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), and common

law claims for usury, misrepresentation, conspiracy, and breach of contract. The

claims all arose from high interest rate financing agreements pursuant to which

Appellants borrowed significant funds. We have jurisdiction pursuant to 28 U.S.C.


       *
        Honorable Eduardo C. Robreno, United States District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                                              2
                Case: 17-11237        Date Filed: 01/03/2018        Page: 3 of 30


§ 1291. Because we conclude that the district court’s dismissal order was too

broadly drawn, we affirm in part and reverse in part.



                                                 I.

       The history of the parties’ commercial loan transactions is complex and

lengthy. 1 The parties entered into a First Credit Agreement (“FCA”) in November

2013 providing a credit facility 2 in the amount of $10 million secured by a first

prior security interest in the Borrowers’ collateral.3                 The FCA contained a

“lockbox” provision requiring the Borrowers’ receivables to be accumulated in a

designated account to be used to repay the loan. It also contained a release

provision purporting to release any and all claims relating to or arising out of any

of the loan documents executed by the parties and a waiver provision stating that

each Borrower waived every present and future defense or claim against the

lenders.

       Unhappy with Global’s failure to advance loan proceeds even though the

value of the collateral exceeded the amount of the credit facility, in February 2014

Appellants requested that Global allow them to obtain financing from another

lender. Global refused the request, and Appellants were unable to complete a

       1
          The facts, accepted as true, are taken from the TAC.
       2
          A “credit facility” refers to a line of credit provided in increments with each incremental
loan released according to agreed-upon conditions.
        3
          Only four of the Appellants were parties to the FCA: LCTA, C&I, SEP, and WKMS.
                                                 3
             Case: 17-11237     Date Filed: 01/03/2018   Page: 4 of 30


planned acquisition deal. At this same time, Global allegedly violated the lockbox

agreement, impaired Appellants’ cash flow, and left them without sufficient funds

to pay their debts and finance their operations. In May 2014, the parties executed a

First Amendment to the FCA to provide Appellants with additional working

capital. This agreement also included release and waiver provisions.

      Again unhappy with Global for withholding lockbox funds, Appellants

sought refinancing of the debt from another lender in the summer of 2014. They

secured a term sheet for a $6 million revolving credit line to repay the outstanding

amount owed under the FCA and to cancel Global’s first-priority security interest

in the Borrowers’ collateral. Global allegedly refused to cooperate with the new

lender’s due diligence efforts. In September 2014, Global issued a default letter to

the Borrowers and represented to the new lender that the Borrowers had failed to

comply with their obligations concerning the lockbox account and their reporting

duties. Because of the default letter, the new lender refused to close the new loan.

Appellants allege that one month before it issued the default letter, Global had

unilaterally closed the lockbox account — making it impossible for the Borrowers

to direct customer deposits to that account — and did not provide them with timely

information about a replacement lockbox account established at a different bank.

      Notwithstanding these difficulties, Global proposed that the Appellants

accept financing in the form of a $500,000 credit advance from Global to acquire


                                         4
              Case: 17-11237   Date Filed: 01/03/2018   Page: 5 of 30


Beckford.     Global allegedly required that a new borrower entity, Viridis, be

incorporated in Nevada to consummate the Beckford acquisition. This resulted in

the parties’ execution of a Second Amendment to the FCA and a Second

Replacement Revolving Note on October 24, 2014 in the amount of $3.77 million,

representing the unpaid principal and interest and other fees due under the FCA,

plus the new advance. The Second Amendment also contained release and waiver

provisions.

      In December 2014, Global’s counsel prepared documents for a replacement

credit facility of $4.1 million under a Second Credit Agreement (“SCA”). This

was despite the fact that the $500,000 advance evidenced by the Second

Amendment and the anticipated advance of $4.1 million in additional financing

under the SCA would have been within the amount of credit facility already

provided by the FCA. Global insisted on the new credit agreement. Shortly before

closing, Appellant Jarnagin, the principal behind the corporate entity borrowers,

was presented with numerous documents including a personal guaranty and a

requirement that the borrowers under the FCA accept liability for the performance

of the obligations of the borrowers under the SCA and the related loan documents.

The SCA was executed on December 31, 2014. As a part of the documents

contained in the SCA, Viridis, Beckford, and Jarnagin agreed to the following

release provision:


                                        5
                Case: 17-11237       Date Filed: 01/03/2018       Page: 6 of 30


       14.20 Release. In consideration of the mutual promises and covenants
       made herein, and other good and valuable consideration, the receipt
       and sufficiency of which is hereby acknowledged, and intending to be
       legally bound hereby, each Credit Party hereby agrees to fully,
       finally and forever release and forever discharge and covenant not to
       sue the Lender Indemnitees, and each one of them, from any and
       all debts, fees, attorneys’ fees, liens, costs, expenses, damages, sums
       of money, accounts, bonds, bills, covenants, promises, judgments,
       charges, demands, claims, causes of action, Proceedings, suits,
       liabilities, expenses, obligations or contracts of any kind
       whatsoever, whether in law or in equity, whether asserted or
       unasserted, whether known or unknown, fixed or contingent, under
       statute or otherwise, from the beginning of time through the
       Effective Date, including any and all claims relating to or arising
       out of any financing transactions, credit facilities, notes, debentures,
       security agreements, and other agreements, including each of the
       Loan Documents, entered into by the Credit Parties with Lender
       and any and all claims that the Credit Parties do not know or suspect
       to exist, whether through ignorance, oversight, error, negligence, or
       otherwise, and which, if known, would materially affect their decision
       to enter into this Agreement or the related Loan Documents. The
       provisions of this Section shall survive the satisfaction and payment of
       the other Obligations and the termination of this Agreement.

SCA ¶ 14.20 (emphasis added). 4 Additionally, as part of the SCA, Appellants

LCTI, C&I, SEP, WKMS, and Ideal executed a Repayment Agreement containing

the same release provision, and the following waiver clause:

       11.4 WAIVER OF DEFENSES. THE CREDIT PARTIES WAIVE
       EVERY PRESENT AND FUTURE DEFENSE, CAUSE OF

       4
          The release provision contained in the earlier credit facility documents, while
containing a similarly extensive list of the types of things released, included slightly different
language. The FCA release, which is materially identical to the releases included in both
amendments to it, provided that each Borrower “expressly agrees that the foregoing release and
waiver agreement is intended to be as broad and inclusive as permitted by the laws governing the
Credit Agreement.” It further provided that, “[i]n addition to, and without limiting the generality
of foregoing, each of the Borrowers further covenants with and warrants unto the Lender and
each of the other Lender Indemnitees, that as of the date hereof, there exists no claims. . . .”
                                                6
             Case: 17-11237     Date Filed: 01/03/2018   Page: 7 of 30


      ACTION, COUNTERCLAIM OR SETOFF WHICH THE CREDIT
      PARTIES MAY HAVE AS OF THE DATE HEREOF TO ANY
      ACTION BY LENDER IN ENFORCING THIS AGREEMENT AND
      THE OTHER LOAN DOCUMENTS. THE CREDIT PARTIES
      WAIVE ANY IMPLIED COVENANT OF GOOD FAITH AND
      RATIFIES AND CONFIRMS [sic] WHATEVER LENDER MAY
      DO PURSUANT TO THE TERMS OF THIS AGREEMENT AND
      THE OTHER LOAN DOCUMENTS AS OF THE DATE OF THIS
      AGREEMENT.     THIS PROVISION IS A MATERIAL
      INDUCEMENT FOR LENDER GRANTING ANY FINANCIAL
      ACCOMMODATION TO BORROWER.

Repayment Agreement § 11.4 (capitalization and underlining in original).

      All proceeds from the SCA, minus the fees deducted by Global, were used

by Jarnagin and his Nevada entity Viridis to acquire Beckford. As a result of the

closing, Global obtained a first-priority lien on the Borrowers’ and Beckford’s

assets. Global’s first-lien position, together with the guarantees from Jarnagin,

allegedly diminished Appellants’ ability to obtain financing from any other lender

because Global would need to give its express consent.

      By February 2015, Global began withholding amounts due to Beckford and

Ideal from the lockbox without explanation or notice. In March 2015, when

Jarnagin asked about their alleged misuse of the lockbox, Global began to ask for

accelerated payments of the principal, despite Jarnagin’s request for an extension

of the maturity date in accordance with the terms of the SCA.            Appellees

Silverman and Press, Global’s highest-ranking executives, sent an e-mail to

Jarnagin, stating that they would cause Global to issue default notices, after which


                                         7
              Case: 17-11237    Date Filed: 01/03/2018   Page: 8 of 30


they would appoint bankers to take control of the businesses if Jarnagin continued

to question or object to their use of the lockbox or Global’s request for increased

payments. In a March 2015 e-mail, Press renewed the threats he made earlier,

advising Jarnagin that the Borrowers must do what Global demanded because, as

he told Jarnagin at an earlier meeting, “[t]his is not a discussion of equals” and

Global “is [as] serious as a tumor.”

      Between 2014 and 2015, Jarnagin continued to seek refinancing from

another lender. In April 2015, Jarnagin requested Silverman provide a payoff

amount for the SCA in connection with a commitment letter received from a Texas

lender. Under the SCA, the Borrowers had the right to pay off the outstanding

balance without penalty, as of April 1, 2015. Immediately following Jarnagin’s

request for the payoff statement, Silverman informed Jarnagin of an alleged

default. Also in April 2015, Silverman informed Jarnagin that Press had directed

that Global was prohibited from reinstating the SCA to a non-default status unless

Jarnagin signed an audit statement. Jarnagin refused to sign the audit statement

because there was no default and because the statement was materially false.

Global then issued a formal notice of default dated May 1, 2015, alleging that a

failure to pay under the Repayment Agreement triggered the cross-default and

cross-collateralization provisions of both the SCA and the Repayment Agreement.




                                         8
             Case: 17-11237   Date Filed: 01/03/2018   Page: 9 of 30


This notice of default caused the discussions with the other lender to break off.

Thereafter, Global continued to make collection demands.

      The suit was filed on August 14, 2015. The TAC, the fourth iteration of

Appellants’ complaint, was filed on March 31, 2016, and asserted the following

claims: (1) Breach and Bad Faith under the FCA against Global; (2) Fraudulent

Misrepresentation against all Defendants; (3) Breach and Bad Faith under the SCA

on behalf of Beckford, LCTA, and WKMS against Global; (4) Fraudulent

Misrepresentation against all Defendants; (5) Tortious Interference against all

Defendants; (6) Damages for Florida Usury Law Violations against Global; (7)

Declaratory Relief for Florida Usury Law Violations against Global; (8) Violation

of the FDUTPA against all Defendants; (9) Damages from Civil Conspiracy

against all Defendants; (10) Violation of RICO under 18 U.S.C. § 1962(c) against

Press, Silverman, Global, Credit Fund Group, and Fund Management Group; and

(11) Violation of RICO 18 U.S.C. § 1962(d) against Press, Silverman, Credit Fund

Group, and Fund Management Group.

      The district court granted Appellees’ motion to dismiss all claims in the

TAC, holding that “it is clear that Plaintiffs effectively waived and released

Defendants from any and all claims that arose prior to the execution of each

agreement.” [ECF No. 171 at 30 (footnote omitted)]. The only claim not covered

by the release — because it pertained to Appellees’ conduct subsequent to the


                                       9
             Case: 17-11237     Date Filed: 01/03/2018    Page: 10 of 30


signing of the final agreement — was the claim in Count Three for Breach of

Contract and Bad Faith under the SCA. However, the district court found that

Count Three failed to state a plausible claim. [Id.] Accordingly, the entire TAC

was dismissed.

                                          II.

      We review de novo a dismissal for failure to state a claim. Quality Auto

Painting Ctr. of Roselle, Inc. v. State Farm Indem. Co., 870 F.3d 1262, 1270 (11th

Cir. 2017) (citing Spanish Broad. Sys. of Fla., Inc. v. Clear Channel Commc’ns.,

Inc., 376 F.3d 1065, 1070 (11th Cir. 2004)). “We must reverse the dismissal if the

complaint ‘state[s] a claim to relief that is plausible on its face,’ Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)), after we accept the factual allegations as true and draw all reasonable

inferences in favor of the claimant. . . .” Id. (citing Spanish Broad. Sys., 376 F.3d

at 1070).

                                          III.

      Appellants argue that the district court erred in finding that, save for Count

Three, the release and waiver provisions extinguished all of their claims. They

assert that (1) the releases in the SCA and the Repayment Agreement “were not

broad enough to cover” their claims related to the FCA; and (2) since all of the

release provisions were premised upon Global’s performance of its material


                                          10
               Case: 17-11237      Date Filed: 01/03/2018       Page: 11 of 30


promises and covenants in the Credit Agreements and Global breached its material

obligations as lender, none of the claims were barred by the releases. 5 We agree

with the district court that the release and waiver provisions in the SCA

extinguished Appellants’ claims pertaining to events that occurred before the

parties executed the SCA, including the claims in Count One alleging a breach of

the FCA and Count Five alleging tortious interference with Appellants’ efforts to

refinance the FCA.6

       Appellants first argue that unlike the release in the FCA, the releases in the

SCA and the Repayment Agreement were too narrow to preclude all of the claims

they are raising here. They assert that the release in the SCA was materially

different from the release in the FCA because the SCA release referred to a

different agreement, a different set of parties, and different loan documents. They

also contend the SCA release was not as broad. For example, they note that the

releases in the SCA and the Repayment Agreement use the phrase “including” to

introduce a description of the claims extinguished, but the release in the FCA uses

the broader phrase, “including, without limiting the generality of the foregoing.”

       5
          Although Appellants discuss the releases and waivers in the FCA and the Amendments
thereto asserting that those provisions cannot bar their claims, we do not need to address these
arguments since the district court did not rely upon those provisions. [ECF 171 at 34-35; see
also id. at 32 (“this Court need not delve into the clauses in all of the agreements since the
Second Credit Agreement, as well as the related Repayment Agreement, contains provisions
pursuant to which Plaintiffs purport to waive and release and any and all claims and damages of
the type asserted in the Third Amended Complaint.”).]
        6
          We address claims for events happening after the SCA was executed in Section V
below.
                                              11
             Case: 17-11237        Date Filed: 01/03/2018   Page: 12 of 30


They contend that the releases in the SCA and Repayment Agreement, according

to their plain meaning, did not cover the claims related to the FCA. We conclude

that the district court did not err in finding that there were no material distinctions

between the releases in the two sets of agreements and that the release in the SCA

barred in their entirety Count One’s claim for breach of the FCA and Count Five’s

claim for tortious interference.

      The SCA’s use of the word “including” comes after a list of exactly what

was being released — “causes of action, Proceedings, suits, liabilities, expenses,

obligations or contracts of any kind whatsoever . . . whether known or unknown”

— and comes before examples of things intended to be on the list, specifically,

“any and all claims relating to or arising out of any financing transactions . . .

including each of the Loan Documents.” The FCA contained a similar list of

exactly what was being released: “any and all . . . promises, judgments, charges,

demands, claims, causes of action, suits, Proceedings, liabilities, expenses,

obligations or contracts of any kind whatsoever. . . .” The “including, without

limiting the generality of the foregoing” clause likewise stated examples of things

on this list, “including without limitation, each of the Loan Documents, entered

into by any Borrower with Lender and any and all claims that any Borrower does

not know or suspect to exist. . . .” The scope of these several releases is equally

broad. More importantly, the list of examples in each Agreement specifies the


                                            12
              Case: 17-11237       Date Filed: 01/03/2018     Page: 13 of 30


very things upon which Appellants sued, i.e., the Loan Documents they were

signing. Appellants cite no authority to support their assertion that the minor

difference in wording creates a material difference in the construction of the

clauses, nor do they state any cogent argument that the difference in wording

changes the fact that by agreeing to the SCA they released the very claims upon

which they sued.7 Moreover, their argument that the releases in the SCA and

Repayment Agreement “according to their plain meaning, did not cover the claims

related to the First Credit Agreement” is also meritless since the releases

unambiguously specify that they cover all “causes of action . . . obligations or

contracts of any kind whatsoever . . . whether known or unknown . . . from the

beginning of time through the Effective Date . . . .” Appellants’ assertion that the

SCA release does not reach accrued claims related to the FCA would unreasonably

restrict the meaning of the provision. See Premier Ins. Co. v. Adams, 632 So. 2d

1054, 1057 (Fla. Dist. Ct. App. 1994) (“an interpretation which gives a reasonable

meaning to all provisions of a contract is preferred to one which leaves a part

useless or inexplicable” (citing First Nat’l Bank v. Savannah, F. & W. Ry. Co., 18

So. 345 (Fla. 1895)); Mohr Park Manor, Inc. v. Mohr, 424 P.2d 101, 111 (Nev.

1967) (“[A] contract should be construed, if logically and legally permissible, so as


       7
         Whether the “Credit Parties” listed in the FCA and SCA differed is also immaterial
since every individual or entity named as a plaintiff in the TAC was a signatory to the SCA or
the Repayment Agreement and is bound by the release provisions thereof.
                                             13
             Case: 17-11237      Date Filed: 01/03/2018    Page: 14 of 30


to effectuate valid contractual relations, rather than in a manner which would

render the agreement invalid, or render performance impossible); Restatement

(Second) of Contracts, § 202(2) (1981) (“A writing is interpreted as a whole, and

all writings that are part of the same transaction are interpreted together.”).

      Appellants also argue that the district court erred in holding that their claims

were released because it “failed to take into account that all of the releases were

premised upon the mutual promises and covenants in the Credit Agreements,”

which “were consideration for the releases.” This argument misstates the district

court’s holding. It was not ruling on “all of the releases.” It relied only on the

release in the SCA, which it found released any claim that accrued before that

agreement was executed. To the extent that Appellants argue that the SCA release

fails for lack of consideration because of Appellees’ subsequent alleged breach,

this too is incorrect.   In the SCA, Appellants released any accrued claim in

exchange for the financing the released parties provided. The only claim that the

SCA was breached, Count Three, does not allege that the released parties failed to

provide the financing; the only claim of breach concerns their post-execution

misuse of the lockbox, TAC ¶¶ 204-211, and their refusal to permit the Borrowers

to arrange an early payoff. Id. ¶¶ 212-214. These allegations do not negate the

fact that Appellants received the financing provided for in the Agreement and have




                                           14
               Case: 17-11237      Date Filed: 01/03/2018       Page: 15 of 30


not sought to rescind the Agreement and repay the amount borrowed. Thus, they

cannot claim a lack of valuable consideration for the release.

                                              IV.

       Appellants next assert that the district court erred in dismissing with

prejudice the usury claims in Counts Six and Seven based on the releases. They

argue that while each agreement ostensibly contained a Nevada choice-of-law

provision, (1) Florida’s usury law was applicable to the credit agreements since the

TAC alleges that there was no “normal relation” between the parties’ transactions

and the state of Nevada, see Cont’l Mortg. Investors v. Sailboat Key, Inc., 395 So.

2d 507, 513 (Fla. 1981) (where usury case involves a conflicts question, Florida

courts looks to see if a normal relation exists between the transaction and the

foreign jurisdiction),8 (2) the Nevada choice-of-law clauses were inserted by

Global into the agreements, and (3) under Florida law, usury claims cannot be

released or waived in loan documents. We find that the district court did not err in

dismissing the usury claims regardless of which state’s law applies.

       The Agreements all provide that Nevada law controls their interpretation. A

district court sitting in diversity applies the choice-of-law rules of the state in

which it sits, in this case Florida. Rando v. Gov’t Employees Ins. Co., 556 F.3d

       8
          While Viridis is incorporated under the laws of Nevada, Appellants nonetheless argue
that there is no normal relation to Nevada because the state of incorporation was dictated by
Global for the purpose of justifying the importation of Nevada’s law solely to take advantage of
its lack of a usury statute.
                                              15
               Case: 17-11237      Date Filed: 01/03/2018       Page: 16 of 30


1173, 1176 (11th Cir. 2009).            Under Florida law, contractual choice-of-law

provisions are presumptively enforceable.9 Default Proof Credit Card Sys., Inc. v.

Friedland, 992 So. 2d 442, 444 (Fla. Dist. Ct. App. 2008). However, a party may

overcome this presumption by showing that a provision contravenes the strong

public policy of Florida or is unjust or unreasonable. Id. “The term ‘strong public

policy’ means that the public policy must be sufficiently important that it

outweighs the policy protecting freedom of contract.                  Thus, routine policy

considerations are insufficient to invalidate choice-of-law provisions in a contract.”

Walls v. Quick & Reilly, Inc., 824 So. 2d 1016, 1018-19 (Fla. Dist. Ct. App. 2002)

(citing Mazzoni Farms, Inc. v. E.I. DuPont De Nemours and Co., 761 So. 2d 306,

312 (Fla. 2000)). Appellants argue that applying Nevada law, which places no

limit upon the rate of interest that may legally be charged, would violate a strong

public policy in Florida against usury. We cannot agree.

       Florida has a civil usury statute that defines usury as charging more than 18

percent interest annually on a loan of $500,000 or less. Fla. Stat. § 687.02(1).

Where, as here, the amount financed exceeds $500,000, the civil statute does not

apply, but usury is also made a crime in Florida. See id. § 687.071. It is a

misdemeanor of the second degree to charge between 25 percent and 45 percent
       9
          Under Florida law, a court also “makes a separate choice of law determination with
respect to each particular issue under consideration.” Trumpet Vine Invs., N.V. v. Union Capital
Partners I, Inc., 92 F.3d 1110, 1115 (11th Cir. 1996) (citing Dep’t of Corr. v. McGhee, 653 So.
2d 1091, 1092-93 (Fla. Dist. Ct. App. 1995), aff’d, 666 So. 2d 140 (Fla. 1996); Colhoun v.
Greyhound Lines, Inc., 265 So. 2d 18, 21 (Fla. 1972)).
                                              16
             Case: 17-11237     Date Filed: 01/03/2018    Page: 17 of 30


interest per annum, and a third degree felony to charge higher than 45 percent

interest per annum. Id. § 687.071(1)(g)(2), (3). Even though usury is a crime, the

Florida courts have held that usury may be waived in a civil case. Gunn Plumbing,

Inc. v. Dania Bank, 252 So. 2d 1, 4 (Fla. 1971) (citing Yaffee v. Int’l Co., Inc., 80

So. 2d 910 (Fla. 1955)).

      In Gunn Plumbing, after the borrowers had failed to repay a loan and the

defendant bank brought suit, the borrowers raised as an affirmative defense that the

rate of interest on the debt was usurious. Thereafter, the parties entered into a

stipulation agreement to refinance the loan that also provided that the borrowers

“hereby Withdraw the several defenses which they have raised in their answer and

such defendants do hereby Irrevocably admit each and every allegation in the

plaintiff’s complaint.” Id. at 2. The loan again fell into arrears, and the bank again

initiated suit. The borrowers again raised an affirmative defense of usury.

      The Florida Supreme Court held that the stipulation waiving the affirmative

defense of usury was enforceable in the second lawsuit:

      This Court has followed the general rule that usury is purely a
      personal defense created by statute for the protection of borrowers
      and, therefore, any borrower may waive his right to claim the benefit
      of such statute. . . . A stipulation properly entered into and relating to
      a matter upon which it is appropriate to stipulate is binding upon the
      parties and upon the Court. . . . The usury statute in this State does
      not have the effect of invalidating contracts for interest at a rate higher
      than the statutory maximum, but only accords to the obligor the
      privilege of setting up, or waiving, affirmative defenses of usury in
      respect to such contracts.
                                          17
               Case: 17-11237        Date Filed: 01/03/2018       Page: 18 of 30


Id. at 4 (citation and paragraph break omitted).

       Because usury is waivable under Florida law and does not invalidate an

otherwise binding contract, Appellants cannot show that deterring usury is a

“strong public policy.” Without such a showing, there is no cause to disregard the

parties’ choice of Nevada law to control their agreement irrespective of whether

there is “normal relation” between the parties’ transactions and Nevada. Further,

even if we were to conclude otherwise, Appellants’ claims would fare no better

since the claims were validly released under Florida law. 10                  Accordingly, the

district court did not err in determining that the two usury-based claims, Counts

Six and Seven, were implausible because they were released.

                                                V.

       Appellants next argue that, like the claim in Count Three that the district

court excluded from the reach of the release because it involved conduct occurring


       10
            We also conclude that that there is no conflict between Nevada law and Florida law
governing the efficacy of the releases with regard to the usury claims since the law of both states
is essentially the same. Under Nevada law, “release terms are only enforceable against claims
contemplated at the time of the signing of the release and do not apply to future causes of action
unless expressly contracted for by the parties.” Clark v. Columbia/HCA Info. Servs., Inc, 25 P.3d
215, 223-24 (Nev. 2001). A release term, like all contract terms, will be enforced as written
where the term “is clear on its face.” Canfora v. Coast Hotels & Casinos, Inc., 121 P.3d 599,
603 (Nev. 2005). Similarly in Florida, a release “will ordinarily be regarded as embracing all
claims or demands which had matured at the time of its execution.” Hold v. Manzini, 736 So. 2d
138, 141 (Fla. Dist. Ct. App. 1999) (quotation omitted). Clear and unambiguous release
provisions are enforceable. Brewer v. Laborfinders of Tampa, 944 So. 2d 1102, 1103 (Fla. Dist.
Ct. App. 2006); Plumpton v. Cont’l Acreage Dev. Co., Inc., 830 So. 2d 208, 210 (Fla. Dist. Ct.
App. 2002) (‘“Where the language of the release is clear and unambiguous, we cannot indulge in
construction or interpretation of its plain meaning.’” (quoting Hury v. Leatherby Ins. Co., 380
So. 2d 432, 433 (Fla. 1980))).
                                                18
               Case: 17-11237        Date Filed: 01/03/2018         Page: 19 of 30


after the release was executed, Count Two’s common law claim for fraudulent

misrepresentation,       Count      Four’s      common        law     claim     for    fraudulent

misrepresentation, Count Eight’s claim for violation of the FDUTPA, Count

Nine’s claim for civil conspiracy, and the two RICO claims in Counts Ten and

Eleven also involved misconduct after the SCA was executed and should not have

been dismissed. We conclude that most of this argument is not supported by the

allegations in the TAC; however, there are portions of some of the non-contract

claims that allege tortious conduct occurring after the execution of the release in

the SCA, and the district court improperly included those claims within the ambit

of the release and waiver without distinguishing when they accrued.11 We also

agree with Appellants that Counts Two and Four were improperly dismissed.



       11
            As noted above, courts are to undertake a separate choice-of-law analysis for each
claim. While we remand certain claims and portions of claims that allege conduct occurring
after the execution of the release in the SCA, unless otherwise specified we express no opinion
with regard to which state’s law applies to those claims. We note only that our cases hold that a
choice-of-law provision that by its terms governs only the parties’ contractual relationship may
not provide the choice-of-law for non-contract claims. See Green Leaf Nursery v. E.I. Dupont de
Nemours & Co., 341 F.3d 1292, 1300-01 (11th Cir. 2003) (finding that a choice-of-law provision
that stated “this release shall be governed and construed in accordance with the laws of the State
of Delaware” “calls for the application of the selected law to determine only the scope and effect
of the release” and not any related tort claims (citing, inter alia, Rayle Tech, Inc. v. DEKALB
Swine Breeders, Inc., 133 F.3d 1405, 1409-10 (11th Cir. 1998)). If the choice-of-law provision
of the agreement is narrow, it only governs claims relating to the contract. See Cooper v.
Meridian Yachts, Ltd., 575 F.3d 1151, 1162 (11th Cir. 2009) (“A choice of law provision that
relates only to the agreement will not encompass related tort claims.”). In Green Leaf Nursery,
we distinguished more broad choice-of-law provisions such as those that refer “to any and all
claims or disputes arising out of” an agreement. Id. at 1300. It is for the district court to decide
in the first instance where the choice-of-law clause in the SCA falls on that spectrum.


                                                19
               Case: 17-11237        Date Filed: 01/03/2018        Page: 20 of 30




                                                 A.

       Count Two’s common law claim for fraudulent misrepresentation is based

on alleged misrepresentations made prior to the execution of the FCA, namely that

Appellees were ready, willing and able to provide the $10 million in financing and

would timely transfer excess funds in the lockbox to the Borrowers. TAC ¶ 193.

Count Four’s common law claim for fraudulent misrepresentation is based on

alleged misrepresentations made prior to the execution of the SCA, namely that

Appellees would timely transfer loan proceeds and would permit a twelve month

repayment of amounts due under the SCA. TAC ¶¶ 115-16, 217-24. The district

court held that this conduct was also covered by the release and waiver in the SAC.

[ECF 110 at 31 n.2] However, the district court overlooked the fact that both

Florida and Nevada prohibit a contractual waiver that exculpates a contracting

party’s fraudulent misconduct. See Oceanic Villas, Inc. v. Godson, 4 So. 2d 689,

690-91 (Fla. 1941) (holding that a contract provision cannot preclude a fraud claim

unless the contract expressly states that it is incontestable on the ground of

fraud); 12 Burton v. Linotype Co., 556 So. 2d 1126, 1127 (Fla. Dist. Ct. App. 1989)

(‘“Fraud is an intentional tort and thus not subject to the cathartic effect of the

       12
           We recently observed that the Florida Supreme Court has not overruled Oceanic Villas,
explicitly or implicitly, and the Florida intermediate courts of appeal have continued it apply it to
contractual waivers of intentional misconduct. Global Quest, LLC v. Horizon Yachts, Inc., 849
F.3d 1022, 1027 (11th Cir. 2017) (citing cases).
                                                 20
             Case: 17-11237    Date Filed: 01/03/2018   Page: 21 of 30


exculpatory clauses found in contracts.’” (quoting L. Luria & Son, Inc. v.

Honeywell, Inc., 460 So. 2d 521, 523 (Fla. Dist. Ct. App. 1984))); Lawyers Title of

Nev., Inc. v. Bonar, 381 P.3d 633 (table), 2012 WL 1923697, at *2 (Nev. May 23,

2012) (holding that an exculpatory clause was ineffective to immunize liability for

a knowing misrepresentation) (citing Restatement (Second) of Contracts § 195(1)

(1981) (“A term exempting a party from tort liability for harm caused intentionally

or recklessly is unenforceable on grounds of public policy.”)). While the release

and waiver provisions in the SCA are broad in the extreme, they do not state that

they are incontestable on the ground of fraud. Accordingly, we find the district

court erred in determining that the common law fraud claims in Counts Two and

Four were implausible on the strength of the release.

                                        B.

      Count Eight asserts as deceptive acts or unfair practices (1) charging of fees

for “advisory” services that allegedly were not provided, (2) charging usurious

interest in the FCA, (3) misrepresentations regarding the lockbox created under the

FCA, and (4) falsely threatening to issue notices of default. TAC ¶¶ 262-65. The

only substantive references to fees for “advisory” services contained in the TAC

refer to fees collected at the execution of the First Amendment to the FCA, id. ¶

85. Thus, these fees fall within the reach of the release. The lockbox and usury




                                         21
             Case: 17-11237     Date Filed: 01/03/2018   Page: 22 of 30


misrepresentation allegations also fall within the release since the allegations limit

the claim to the lockbox created and the interest charged under the FCA.

      However, the false threats of default mentioned in Count Eight are not as

narrow. The alleged threats to declare defaults occurred both before and after

execution of the release in the SCA.          While the allegations of such threats

contained in paragraphs 84, 93-99 and 111 of the TAC refer to defaults of the FCA

and Second Amendment to the FCA, the allegations contained in paragraphs 136-

47 clearly relate to threats to issue default notices of the SCA in order to prevent

the Borrowers from seeking refinancing of the outstanding debt owed under that

Agreement.    Thus, Count Eight, to the extent it alleges deceptive conduct in

Appellees’ threats to issue default notices under the SCA in order to prevent the

Borrowers from seeking refinancing of the outstanding debt owed under that

Agreement, cannot fall within the release and waiver contained in the SCA since it

is post-execution conduct. The Borrowers only released claims existing “from the

beginning of time through the Effective Date,” and only waived claims “WHICH

THE CREDIT PARTIES MAY HAVE AS OF THE DATE HEREOF.” Similarly,

since the alleged conspiracy in Count Nine was to commit the acts listed in Counts

Two, Four, Five, Six and Eight, see id. ¶ 267, Count Nine’s claim of conspiracy to

commit post-release conduct is also not subject to the release and waiver. Because




                                         22
               Case: 17-11237       Date Filed: 01/03/2018       Page: 23 of 30


this aspect of Counts Eight and Nine is not rendered implausible for the reasons

stated by the district court, it was error to dismiss them with prejudice.13

                                               C.

       The RICO claims in Counts Ten and Eleven allege two types of racketeering

activity: collecting unlawful/usurious debts and wire fraud. Because they are

based on the usury allegation contained in Count Six, we conclude that the district

court did not err when it dismissed the RICO usury allegations in Counts Ten and

Eleven since under the pleadings, it is implausible that Appellees were using

racketeering activity to commit usury.

       The RICO wire fraud claims in Counts Ten and Eleven are based in part on

allegations that (1) Appellees induced the Borrowers to execute the FCA and

related Loan Documents through the use of false statements in emails and

telephone calls; and (2) prior to the execution of the SCA, Appellant Silverman (a)

represented to Jarnagin in a telephone call that Global would timely transfer


       13
          We note that Count Eight specifies that it is brought pursuant to Florida’s unfair trade
practices law. To establish a FDUTPA claim, a plaintiff must prove three elements: (i) a
deceptive act or unfair practice; (ii) causation; and (iii) actual damages. Hetrick v. Ideal Image
Dev. Corp., 758 F. Supp. 2d 1220, 1229 (M.D. Fla. 2010); Bookworld Trade, Inc. v. Daughters
of St. Paul, Inc., 532 F. Supp. 2d 1350, 1364 (M.D. Fla. 2007). To establish a claim under the
analogous Nevada unfair trade practices statute, Nev. Rev. Stat. § 41.600(1), a plaintiff must
prove that (1) an act of consumer fraud (defined in § 41.600(2)(e) to include a “deceptive trade
practice”) by the defendant (2) caused (3) damage to the plaintiff. Picus v. Wal-Mart Stores,
Inc., 256 F.R.D. 651, 658 (D. Nev. 2009). We leave it to the district court to decide in the first
instance whether the remaining post-release-execution claims should be controlled by the SCA’s
choice-of-law provision and, if it determines that Nevada law controls the claim, whether leave
to amend should be freely granted in the district court’s discretion under Rule 15(a)(2) to allege
the analogous Nevada claim.
                                               23
               Case: 17-11237      Date Filed: 01/03/2018       Page: 24 of 30


lockbox proceeds, and (b) committed wire fraud to prevent Appellants from being

able to refinance the outstanding balance of the FCA. TAC ¶¶ 35-36, 92, 114-15,

283, 285. We find that these allegations are within the reach of the release in the

SCA.

       However, other RICO wire fraud allegations refer to post-release-execution

racketeering acts. Specifically, the two RICO claims incorporate facts asserting

wire fraud was committed to prevent Appellants from refinancing the SCA. Id. ¶

285. These wire fraud allegations occurred after the release was executed and are

not, accordingly, within its reach. We reverse the district court’s dismissal order to

the extent that it reached this portion of the RICO counts.

                                              VI.

       Finally, Appellants argue that Count Three’s claim for breach and bad faith

under the SCA stated a plausible claim, and it was error to dismiss it with

prejudice. In so dismissing it, the district court held that, while the claim was

brought in the name of Beckford, LCTI, and WKMS, there were no allegations that

Global breached an obligation to LCTI and WKMS under the terms of the SCA.14

[ECF 171 at 41.] Rather, the TAC alleged that the SCA required Global to make




       14
          Appellants do not appear to raise any specific argument regarding the dismissal of the
claim of LCTI and WKMS.
                                              24
              Case: 17-11237      Date Filed: 01/03/2018      Page: 25 of 30


payment each week of the Net Amount 15 due and owed to Beckford under the

second lockbox agreement and to provide an accounting for the lockbox, and

Global failed to do so in accordance with the terms of the agreement. [Id.] With

regard to Beckford’s claim in Count Three, the district court held that the

allegation of breach was implausible since (1) the terms of the agreement gave

Global the “sole and absolute” discretion to transfer monies out of the lockbox to

Beckford, and (2) Beckford failed to plead that it was entitled to the Net Amount

from the lockbox. [Id. at 41-42.] The court noted that Section 2(2.1)(e)(i)(4)(ii) of

the SCA provided that Beckford would receive the Net Amount only if (1) six

conditions precedent are met, (2) Beckford remains in good standing, and (3) no

Event of Default had occurred under any loan document. However, the district

court found Beckford failed to allege that it complied with the conditions precedent

such that it should be entitled to the Net Amount. [Id. 42-43.]

       Under both Nevada and Florida law, every contract contains an implied

covenant of good faith that requires that parties conform to the standards of good

faith and fair dealing in order to protect reasonable contractual expectations.

Hilton Hotels Corp. v. Butch Lewis Prods., Inc., 862 P.2d 1207, 1209 (Nev. 1993);

Centurion Air Cargo, Inc. v. United Parcel Serv. Co., 420 F.3d 1146, 1151 (11th


       15
         The agreements define “Net Amount” as “[t]he amount remaining in the Lock Box
Account following the payment of the Lock Box Payments on each Payment Date (less any
amount in the Lock Box Account withheld and applied by Lender to the Reserve Amount) . . . .”
                                             25
            Case: 17-11237     Date Filed: 01/03/2018   Page: 26 of 30


Cir. 2005) (applying Florida law). Under Florida law, a breach of this covenant,

however, does not create an independent cause of action. Centurion, 420 F.3d at

1151. Only when a breach of an express term of the contract is pled can a claim

for breach of the implied covenant of good faith and fair dealing be maintained.

Id. at 1152; Snow v. Ruden, McCloskey, Smith, Schuster & Russell, P.A., 896 So.

2d 787, 792 (Fla. Dist. Ct. App. 2005) (“There can be no cause of action for a

breach of the implied covenant “absent an allegation that an express term of the

contract has been breached.”); Barnes v. Burger King Corp., 932 F. Supp. 1420,

1439 (S.D. Fla. 1996) (claim for breach of the implied covenant of good faith and

fair dealing cannot be maintained under Florida law absent an allegation that an

express term of the contract has been breached); Burger King Corp. v. Holder, 844

F. Supp. 1528, 1530 (S.D. Fla. 1993) (same). Also, applying Florida law, we have

held that “an implied duty of good faith cannot be used to vary the terms of an

express contract.” Burger King Corp. v. Weaver, 169 F.3d 1310, 1316 (11th Cir.

1999) (citing City of Riviera Beach v. John’s Towing, 691 So. 2d 519, 521 (Fla.

Dist. Ct. App. 1997)). The Weaver court went on to state,

      the Florida courts have refused to allow a cause of action for breach of
      the implied covenant of good faith and fair dealing under two
      circumstances. First, where the party alleged to have breached the
      implied covenant has in good faith performed all of the express
      contractual provisions. [] Second, where the implied duty of good
      faith alleged to have been breached would vary the express terms of
      the contract. [] Under Florida law, therefore, the implied covenant of
      good faith and fair dealing confers limited rights. As this court has
                                        26
             Case: 17-11237    Date Filed: 01/03/2018   Page: 27 of 30


      previously stated, “the ‘covenant’ is not an independent contract term.
      It is a doctrine that modifies the meaning of all explicit terms in a
      contract, preventing a breach of those explicit terms de facto when
      performance is maintained de jure.”

Id. at 1316-17 (quoting Alan’s of Atlanta, Inc. v. Minolta Corp., 903 F.2d 1414

(11th Cir. 1990) (applying Georgia law) (other citations omitted).

      Nevada law, however, treats this type of claim differently. In Hilton Hotels

v. Butch Lewis Prods., 808 P.2d 919, 922 (Nev. 1991), the Nevada Supreme Court

stated that a plaintiff “may still be able to recover damages for breach of the

implied covenant of good faith and fair dealing” even though there was no actual

breach of the agreement. Later, in Morris v. Bank of Am. Nev., 886 P.2d 454 (Nev.

1994), the Court stated that “[w]here one party to a contract deliberately

countervenes the intention and spirit of the contract, that party can incur liability

for breach of the implied covenant of good faith and fair dealing.” Id. at 457

(citation and internal quotation marks omitted).

      We conclude that the district court erred in its consideration of Count Three

with regard to Beckford’s bad faith claim when it dismissed the claim under

Florida law without determining which state’s law applied to the claim. Under the

SCA’s choice-of-law provision, the law of Nevada governed the contract. Since

Nevada permits an independent claim for breach of the duty of good faith and fair

dealing there appears to be no need to prove an actual breach under Nevada law.

On remand, the district court should address this apparent conflict, conduct a

                                         27
             Case: 17-11237    Date Filed: 01/03/2018    Page: 28 of 30


choice-of-law analysis, and determine whether the allegations in the TAC state a

plausible claim for breach of the SCA and breach of the duty of good faith and fair

dealing.

                                        VII.

      For the reasons stated in full above, the district court’s order is affirmed or

reversed as follows:

      1.   The dismissal of Count One’s claim for breach of the First Credit

Agreement (misuse of the lockbox, bad faith in approving requests for advances,

refusal to permit a payoff) is AFFIRMED since all alleged conduct is covered by

the release in the Second Credit Agreement. The dismissal of Count Five’s claim

for tortious interference (with the third party lender commitment to provide

financing to pay off the First Credit Agreement), Count Six’s claim for damages

for violation of Florida Usury Law (interest rates charged under all agreements),

and Count Seven’s claim for declaratory relief under Florida’s Usury Law is

AFFIRMED for the same reason.

      2. The dismissal of Count Two’s claim for fraudulent misrepresentation and

Count Four’s claim for fraudulent misrepresentation is REVERSED because the

release and waiver do not state that they are incontestable on the ground of fraud.

      3. The dismissal of Count Three’s claim for breach of the Second Credit

Agreement (misuse of the lockbox, refusal to permit a payoff) is REVERSED


                                         28
              Case: 17-11237   Date Filed: 01/03/2018   Page: 29 of 30


because the district court failed to conduct a choice-of-law analysis before

applying Florida law to the claim.

      4.     The dismissal of Count Eight’s claim for violation of the Florida

Deceptive and Unfair Trade Practices Act (charging fees for services that were not

performed, charging usurious interest, misrepresentations regarding the lockbox,

falsely threatening to issue default notices) is AFFIRMED IN PART AND

REVERSED IN PART. The order of dismissal is reversed to the extent the claim

is based on conduct allegedly occurring after the execution date of the Second

Credit Agreement (threats to issue default notices of the Second Credit Agreement

in order to prevent borrowers from refinancing; misuse of lockbox) and affirmed in

all other respects.

      5. The dismissal of Count Nine’s claim for damages from civil conspiracy

(conspiracy to commit the act described in Counts Two, Four, Five, Six, and Eight)

is AFFIRMED IN PART AND REVERSED IN PART. The order of dismissal

is reversed to the extent the claim is based upon an alleged conspiracy to commit

(1) the conduct described in Counts Two and Four and (2) the conduct in Count

Eight that is alleged to have occurred after the execution date of the Second Credit

Agreement and affirmed in all other respects.

      6. The dismissal of Count Ten’s claim for violation of RICO (collecting

unlawful/usurious debts, wire fraud committed to prevent refinancing of the


                                        29
              Case: 17-11237      Date Filed: 01/03/2018     Page: 30 of 30


Second Credit Agreement) and Count Eleven’s claim of RICO conspiracy is

AFFIRMED IN PART AND REVERSED IN PART. The order of dismissal is

reversed to the extent the RICO claims are based on the wire fraud allegations and

affirmed with regard to usury allegations.16

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.




       16
          Because we reverse a portion of the district court’s decision on the federal RICO
claims, we do not reach Appellants’ argument that the district court should have declined to
exercise supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(c).
                                            30